NO. 07-04-0050-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

SEPTEMBER 2, 2004
______________________________

DION'S OF TEXAS, INC.,


		Appellant


v.

SHAMROCK ECONOMIC DEVELOPMENT CORPORATION
and THE CITY OF SHAMROCK, TEXAS, 


		Appellees

_________________________________

FROM THE 31st DISTRICT COURT OF WHEELER COUNTY;

NO. 11,292; HON. STEVEN R. EMMERT, PRESIDING
_______________________________
 
Order on Appellees' Motion for Dismissal

_______________________________

Before QUINN, REAVIS and CAMPBELL, JJ.

	Pending before us is the motion to dismiss of appellee Shamrock Economic
Development Corporation (the Corporation) for lack of jurisdiction.  In its motion, the
Corporation contends that because the appeal is interlocutory, we have no jurisdiction to
entertain it.  On August 16, 2004, we abated and remanded the cause to the trial court,
asking it to clarify its intent regarding the finality of the summary judgment.	

	On August 30, 2004, the trial court entered a modified final summary judgment,
which disposes of all issues and parties herein and is a final appealable judgment.
	Therefore, the Corporation's motion to dismiss is overruled.

							Per Curiam 

peal.  
	Accordingly, pursuant to Young's motion, this matter is abated and the cause is
remanded to the trial court.  Tex. R. App. P. 2.  Upon remand, the judge of the trial court is
directed to immediately cause notice to be given of and to conduct a hearing to determine:
(1) whether appellant desires to prosecute this appeal; (2) if appellant desires to prosecute
this appeal, then whether appellant is indigent; (3) if appellant is indigent and desires to
prosecute this appeal, whether appellant's present counsel should continue to represent
her pursuant to the court's prior order appointing counsel; and  (4) what orders, if any,
should be entered to assure the filing of appropriate notices and documentation to dismiss
appellant's appeal if appellant does not desire to prosecute this appeal.  
	The trial court is directed to: (1) conduct any necessary hearings; (2) make and file
appropriate findings of fact, conclusions of law and recommendations, and cause them to
be included in a supplemental clerk's record; (3) cause the hearing proceedings, if any, to
be transcribed and included in a supplemental reporter's record; (4) cause the records of
the proceedings to be sent to this court; and (5) make and enter any orders appropriate to
clarify appellant's status as indigent or non-indigent, and the status of appellant's appointed
counsel.  
	In the absence of a request for extension of time from the trial court, the
supplemental clerk's record, supplemental reporter's record, and any additional proceeding
records, including any orders, findings, conclusions and recommendations, are to be sent
so as to be received by the clerk of this court not later than July 28, 2004. 	
 
							Per Curiam